Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 1 of 11 PageID 1166



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 ANNE BRYANT,

        Plaintiff,

 v.                                                              Case No: 8:18-cv-1336-T-36CPT

 HASBRO, INC., JOHN AND JANE DOES,
 1-12 and ABC CORPORATIONS 1-7,

       Defendants.
 ___________________________________/

                                             ORDER

        This matter comes before the Court upon Hasbro, Inc.’s Dispositive Motion to Dismiss

 Plaintiff’s Amended Complaint (Doc. 22), and Plaintiff’s response thereto (Doc. 28). In the

 motion, Hasbro, Inc. (“Hasbro”) asserts several bases on which the Amended Complaint should

 be dismissed, including that this Court lacks personal jurisdiction over Hasbro. Plaintiff responds

 that jurisdiction is conferred by the venue provision of the Employee Retirement Income Security

 Program, 29 U.S.C. § 502(e) (“ERISA”). The Court, having considered the motion and being fully

 advised in the premises, will grant the Motion to Dismiss.

 I.     BACKGROUND 1

        Plaintiff filed an Amended Complaint against Hasbro, John and Jane Does 1-12, and ABC

 Corporations 1-7. Doc. 17. Plaintiff seeks to recover unpaid wages under the Fair Labor Standards

 Act of 1938, 29 U.S.C. § 203 (“FLSA”), as well as residual and secondary market wages, and

 delinquent pension contributions under ERISA. Id. ¶¶ 2-4.


 1
   The following statement of facts is derived from the Amended Complaint (Doc. 17), the
 allegations of which the Court must accept as true in ruling on the instant Motion to Dismiss.
 Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v.
 Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 2 of 11 PageID 1167



            Plaintiff is an American Composer and Songwriter, a Union Signatory Member-Musician

 and Vocal Performer, and a Signatory Producer affiliated with the American Federation of

 Musicians of the United States and Canada, the Screen Actors Guild, and the American Federation

 of Television and Radio Artists. Id. ¶ 10. Plaintiff alleges that Hasbro acquired the exclusive

 distribution rights to the Entertainment Properties embodying her Music and Masters, but has

 failed to make requisite payments to her for the use of her work. Id. ¶¶ 31-36.

            Plaintiff alleges that this Court has jurisdiction over Hasbro because it:

            [M]aintains significant presence in Florida, i.e., Hasbro is staffed in Florida;
            Hasbro’s Latin American base appears in Florida; Hasbro has customers in Florida
            who purchase music and video products in Florida stores, and customers who
            purchase those products from online stores that deliver the products to them in
            Florida; Hasbro licenses its properties in Florida, such as for Full Sail University’s
            JEM Music Convention Events, and the TRANSFORMERS (theme park)
            Exhibition at Universal, Orlando, FL . . . AND

            Defendant Hasbro is subject to the Florida Long-Arm Statute . . . . 2

 Id. ¶ 9.

            Hasbro moved to dismiss the Amended Complaint on several bases, including lack of

 personal jurisdiction. Doc. 22. Hasbro contends that it is a nonresident over whom Florida does

 not have general jurisdiction, and that the Amended Complaint does not allege facts sufficient to

 show that Plaintiff’s causes of action arose from any act by Hasbro in Florida. Id. at 11-12.



 2
   Plaintiff cites to various sections of the Florida Long-Arm Statute including “(1)(a), (b), (f)1,
 (f)2, and (2). Section 48.193—the Florida Long Arm Statute—does contain sections (1)(a), (1)(b),
 and (2), but does not contain an (f)1 or (f)2. A prior version, which has not been in effect since
 2014 contained (f)1 and (f)2, provided that specific jurisdiction existed over persons who “caus[ed]
 injury to persons or property within [Florida] arising out of an act or omission by the defendant
 outside this state, if, at or about the time of the injury, either: 1. [t]he defendant was engaged in
 solicitation or service activities within this state; or 2. [p]roducts, materials, or things processed,
 serviced, or manufactured by the defendant anywhere were used or consumed within this state in
 the ordinary course of commerce, trade, or use.” § 48.193(1)(f), Fla. Stat. (2013). Plaintiff does
 not explain how these out-of-date provisions would grant personal jurisdiction and, therefore, the
 Court does not further address them.
                                                      2
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 3 of 11 PageID 1168



        Plaintiff responded that the Amended Complaint satisfies the minimum contacts

 requirement and that Florida is proper under ERISA’s venue selection clause. Doc. 28 at 5-6.

        Because the Court must resolve jurisdictional matters before addressing the merits of a

 case, this Order is limited to resolution of whether personal jurisdiction has been sufficiently

 alleged. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (recognizing that personal

 jurisdiction is an essential element of jurisdiction and that a federal court is powerless to proceed

 to adjudication in the absence of such jurisdiction).

 II.    LEGAL STANDARD

        Motions to dismiss for lack of personal jurisdiction are governed by Federal Rule of Civil

 Procedure 12(b)(2).     A court must dismiss an action against a defendant over which it

 lacks personal jurisdiction. Posner v. Essex Ins. Co., 178 F.3d 1209, 1214, n. 6 (11th Cir. 1999).

 To withstand a motion to dismiss, a plaintiff must plead sufficient facts to establish a prima

 facie case of jurisdiction over the non-resident defendant. Id. at 1214. The district court must

 accept the facts alleged in the complaint as true, to the extent they are uncontroverted by the

 defendant’s affidavits. Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990). If the defendant is

 able to refute personal jurisdiction by sustaining its burden of challenging the plaintiff’s

 allegations through affidavits or other competent evidence, the plaintiff must substantiate its

 jurisdictional allegations through affidavits, testimony, or other evidence of its own. Future Tech.

 Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). Where the plaintiff’s

 complaint and the defendant’s affidavits conflict, the district court must construe all reasonable

 inferences in the plaintiff’s favor. Madara, 916 F.2d at 1514.

        The question of whether personal jurisdiction exists over a non-resident defendant is

 answered through a two-step analysis. Internet Sol. Corp. v. Marshall, 557 F.3d 1293, 1295 (11th



                                                  3
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 4 of 11 PageID 1169



 Cir. 2009). First, the court must determine whether the plaintiff has alleged sufficient facts to

 subject the defendant to the forum state’s long-arm statute. Future Tech. Today, 218 F.3d at 1249.

 Second, if the court determines that the forum state’s long-arm statute has been satisfied, the court

 must then decide whether the exercise of jurisdiction comports with the Due Process Clause of the

 Fourteenth Amendment of the United States Constitution. Id. The Due Process Clause is satisfied

 if the defendant has “minimum contacts” with the forum state and “the exercise of . . . jurisdiction

 over [the] defendant” does not “offend ‘traditional notions of fair play and substantial justice.’

 ” Id. (quoting Int’l Shoe v. Washington, 326 U.S. 310, 316 (1945)).

 III.   DISCUSSION

        Two types of personal jurisdiction exist: general and specific. Goodyear Dunlop Tires

 Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

        “A court may assert general jurisdiction over foreign (sister-state or foreign-country)

 corporations to hear any and all claims against them when their affiliations with the State are so

 ‘continuous and systematic’ as to render them essentially at home in the forum State.” Id. Thus,

 for corporations, general jurisdiction exists in the equivalent of that corporation’s domicile—a

 place where the corporation is fairly regarded as at home. Brown, 564 U.S. at 924. “The

 ‘paradigm’ forums in which a corporate defendant is ‘at home’ . . . are the corporation’s place of

 incorporation and its principal place of business.” BNSF Ry. Co. v. Tyrell, 137 S. Ct. 1549, 1558

 (2017) (quoting Daimler A.G. v. Bauman, 571 U.S. 117, 138 (2014)). Nonetheless, general

 jurisdiction is not limited to such forums and may extend in exceptional cases to a forum where

 the corporation’s operations are “so substantial and of such a nature as to render the corporation at

 home in that state.” Id. (quoting Daimler, 134 S. Ct. at 761 n.1). Florida’s Long-Arm Statute

 extends to the limits of personal jurisdiction imposed by the Due Process Clause of the Fourteenth



                                                  4
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 5 of 11 PageID 1170



 Amendment. Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1204 (11th Cir. 2015) (citing

 48.193(2), Fla. Stat. (extending jurisdiction to any “defendant who is engaged in substantial and

 not isolated activity within this state, whether such activity is wholly interstate, intrastate, or

 otherwise . . . .”)).

         A court may exercise specific jurisdiction only where there is an “ ‘affiliation[n] between

 the forum and the underlying controversy,’ principally, activity or an occurrence that takes place

 in the forum State and is therefore subject to the State’s regulation.” Brown, 564 U.S. at 919

 (quoting von Mehren & Trautman, Jurisdiction to Adjudicate: A Suggested Analysis, 79 Harv.

 L.Rev. 1121, 1136 (1966)). In other words, while general jurisdiction is an “all purpose” variety

 of jurisdiction, “specific jurisdiction is confined to adjudication of ‘issues deriving from, or

 connected with, the very controversy that establishes jurisdiction.’ ” Id. (quoting von Mehren &

 Trautman, Jurisdiction to Adjudicate: A Suggested Analysis, 79 Harv. L.Rev. 1121, 1136 (1966)).

         “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

 over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting Daimler, 571 U.S. at 125).

 The Eleventh Circuit has previously described the application of specific and general jurisdiction

 over a nonresident under Florida’s Long-Arm statute:

         A [nonresident] defendant can be subject to personal jurisdiction under Florida's
         long-arm statute in two ways: first, section 48.193(1)(a) lists acts that subject a
         defendant to specific personal jurisdiction—that is, jurisdiction over suits that arise
         out of or relate to a defendant's contacts with Florida, Fla. Stat. § 48.193(1)(a); and
         second, section        48.193(2) provides       that     Florida       courts      may
         exercise general personal jurisdiction—that is, jurisdiction over any claims against
         a defendant, whether or not they involve the defendant's activities in Florida—if
         the defendant engages in “substantial and not isolated activity” in Florida, id. §
         48.193(2).

 Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203-04 (11th Cir. 2015).




                                                   5
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 6 of 11 PageID 1171



        A.      General Jurisdiction

        Plaintiff cites to section 48.193(2) of the Florida Statutes, the statutory provision for

 general jurisdiction, as a basis for jurisdiction. Doc. 17 ¶ 9. Hasbro, which is incorporated and

 has its principal place of business in Rhode Island, is a nonresident. Doc. 17 ¶¶ 15, 21; Doc. 22 at

 11. Thus, Hasbro’s “home” is in Rhode Island. Absent exceptional circumstances that show

 Hasbro is also at home in Florida, courts in Florida, including this Court, do not have general

 jurisdiction to adjudicate claims over Hasbro.

        Plaintiff alleges that Hasbro “maintains significant presence” in Florida, including

 employing staff in Florida, having a Latin American base that appears in Florida, having customers

 in Florida who purchase products in Florida stores, having products purchased online delivered to

 Florida, and licensing properties in Florida. Doc. 17 ¶ 9.

        Courts have previously held that having employees and registering to do business in Florida

 are not sufficient circumstances to render a corporation at home in Florida for purposes of general

 jurisdiction. Hinkle v. Continental Motors, Inc., 268 F. Supp. 3d 1312, 1327 (M.D. Fla. 2017).

 Courts have also held that general jurisdiction is not conferred on a corporation incorporated and

 with their principal place of business outside the state, even where the corporation had distribution

 agreements with dealers based in Florida, implemented marketing efforts in Florida, and attended

 trade shows in Florida. Caramouche, 789 F.3d at 1205. Similarly, general jurisdiction has been

 found to be lacking where a company did business in Florida by maintaining branches and ATM

 locations and maintaining an agent in Florida to accept service of process. Lee v. Branch Banking

 & Tr. Co., No. 18-21876-Civ-Scola, 2018 WL 5633995, at *3 (S.D. Fla. Oct. 31, 2018). In short,

 a high bar exists to make a foreign corporation at home in Florida.




                                                  6
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 7 of 11 PageID 1172



        Based on the allegations of the Amended Complaint, Plaintiff has not made a prima facie

 showing that general jurisdiction exists over Hasbro. The allegations do not demonstrate that this

 is an exceptional case where Hasbro is essentially at home in a state where it is not incorporated

 and does not have its principal place of business.

        B.      Specific Jurisdiction

        Plaintiff also cites to section 48.193(1)(a) of the Florida Statutes as a basis for jurisdiction.

 Doc. 17 ¶ 9. This provision of the Florida Long-Arm Statute gives the Court jurisdiction over a

 party who either directly or through an agent operates, conducts, engages in, or carries on a

 business or business venture in Florida, or has an office or agency within the state. If this

 requirement is satisfied, this subsection confers “specific” personal jurisdiction for any cause of

 action “arising from” the activities within the state. Although the term “arising from” is broad,

 under Florida law there must nevertheless be some “ ‘direct affiliation,’ ‘nexus,’ or ‘substantial

 connection’ ” between the cause of action and the activities within the state, Citicorp Ins. Brokers

 (Marine) Ltd. v. J.R. Charman, 635 So. 2d 79, 81 (Fla. 1st DCA 1994). This nexus requirement

 is often described as “connexity,” and must be met before specific jurisdiction will attach under

 this subsection. Bloom v. A.H. Pond Co., Inc., 519 F. Supp. 1162, 1168 (S.D. Fla. 1981).

        Regardless of whether Plaintiff has met the first requirement of showing that Hasbro

 operates, conducts, engages in, or carries on a business or business venture in Florida, Plaintiff has

 not met the second requirement of showing connexity. This action arises out of Hasbro’s alleged

 failure to remit various payments for work created by Plaintiff. See generally Doc. 17. The

 Amended Complaint contains no allegations that tie Hasbro’s alleged failure to Florida. The

 allegations regarding Hasbro’s activities in Florida all involve general activities without any




                                                   7
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 8 of 11 PageID 1173



 specific connection to Plaintiff’s causes of action. Id. ¶ 9. Accordingly, Plaintiff fails to make a

 prima facie showing of the required connexity for this Court to exercise jurisdiction over Hasbro.

        C.      ERISA

        Plaintiff cites to ERISA’s venue provision as a basis for jurisdiction in her response to the

 Motion to Dismiss. Doc. 28 at 5-6. This provision provides that:

        Where an action under this subchapter is brought in a district court of the United
        States, it may be brought in the district where the plan is administered, where the
        breach took place, or where a defendant resides or may be found, and process may
        be served in any other district where a defendant resides or may be found.

 29 U.S.C. § 1132(e)(2). Additionally, ERISA provides for nationwide service of process. Id.

        “Where a defendant has been validly served pursuant to a federal statute’s nationwide

 service of process provision, a district court has personal jurisdiction over the defendant so long

 as jurisdiction comports with the Fifth Amendment.” Trs. Of the Plumbers & Pipefitters Pension

 Fund v. Plumbing Servs., Inc., 791 F.3d 436, 443 (4th Cir. 2015); see also Presser v. Union Sec.

 Ins. Co., No. 17-cv-61184-BLOOM/Valle, 2017 WL 4476333, at *2 (S.D. Fla. Oct. 6, 2017)

 (citing Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 946 (11th Cir.

 1997)). Under a Fifth Amendment analysis, “a defendant’s contacts with the forum state play no

 magical role . . . .” BCCI Holdings, 119 F.3d at 946. “In order to evaluate whether the Fifth

 Amendment requirements of fairness and reasonableness have been satisfied, courts should

 balance the burdens imposed on the individual defendant against the federal interest involved in

 the litigation.” Id. “As in other due process inquiries, the balancing seeks to determine if the

 infringement on individual liberty has been justified sufficiently by reference to important

 governmental interests.” Id.

        Hasbro contends that ERISA’s venue provision is not applicable here because Plaintiff’s

 ERISA claims are not properly asserted against it. Doc. 22 at 10 n.8. Plaintiff cites to three

                                                  8
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 9 of 11 PageID 1174



 provisions of ERISA: section 502, which governs civil enforcement and provides a private right

 of action for a plan participant or beneficiary; section 510, which relates to an unlawful interference

 with protected rights under an employee benefit plan; and section 515, which relates to delinquent

 plan payments. Hasbro argues that none of these claims are properly asserted against it, and

 therefore do not provide a basis for jurisdiction, because: (1) Plaintiff does not specify the ERISA

 plans or terms pursuant to which she seeks to recover benefits; (2) ERISA claims for unpaid

 pension benefits under ERISA section 502 may be asserted only against the party that controls

 administration of the plan, which is not Hasbro; (3) Plaintiff has not alleged an adverse

 employment action to support her claim under ERISA section 510; (4) Plaintiff does not have

 standing to bring a claim for delinquent contributions under 29 U.S.C. § 1145 because such claims

 may be brought only by plan fiduciaries; and (5) Plaintiff’s ERISA claims are barred by the

 doctrine of laches. Id. at 4-9.

          Plaintiff claims she is entitled to payment of delinquent pension contributions pursuant to

 ERISA section 502(a)(3). Doc. 17 ¶ 4. The Eleventh Circuit has explained that 29 U.S.C. §

 1132(a)(1)(b) 3—the section of ERISA that allows a participant or beneficiary to file a civil action

 to recover benefits due to him under the terms of his or her plan, enforce his or her rights under

 the terms of the plan, or clarify his or her rights to future benefits under the terms of the plan—

 “confers a right to sue the plan administrator for recovery of benefits.” Hamilton v. Allen-Bradley

 Co., Inc., 244 F.3d 819, 824 (11th Cir. 2001). Plaintiff did not allege in the Amended Complaint

 that Hasbro was the administrator of a plan. Thus, Plaintiff has not stated an ERISA claim against

 Hasbro under this section and it cannot provide a basis for personal jurisdiction under ERISA’s

 nationwide service of process provision.



 3
     ERISA section 502(a) is located at 29 U.S.C. § 1132(a).
                                                   9
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 10 of 11 PageID 1175



        Second, Plaintiff cites to ERISA section 510. Doc. 17 ¶ 4. Under this provision, it is

 “unlawful for any person to discharge, fine suspend, expel, discipline, or discriminate against a

 participant or beneficiary for exercising any right to which he is entitled under the provisions of

 an employee benefit plan . . . . or for the purpose of interfering with the attainment of any right to

 which such participant may become entitled under the plan . . . .” 29 U.S.C. § 1140. “In the

 context of a § 510 claim alleging unlawful discharge, a plaintiff may establish a prima facie case

 of discrimination by showing (1) that he is entitled to ERISA’s protection, (2) was qualified for

 the position, and (3) was discharged under circumstances that give rise to an inference of

 discrimination.” Olson v. Dex Imaging, Inc., 63 F. Supp. 3d 1353, 1358 (M.D. Fla. 2014) (quoting

 Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1223 (11th Cir. 1993)). Plaintiff has not alleged that

 an adverse employment action occurred, that the adverse employment action was regarding a

 position for which she was qualified, or that such adverse employment action occurred under

 circumstances that would give rise to an inference of discrimination. Accordingly, she has not

 stated a claim under ERISA section 510 so as to render ERISA’s nationwide service of process

 provision applicable.

        Third, Plaintiff cites to ERISA section 515. Doc. 17 ¶ 2 n.3. This portion of ERISA

 concerns delinquent contributions and provides that “[e]very employer who is obligated to make

 contributions to a multiemployer plan . . . shall . . . make such contributions in accordance with

 the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145. However, pursuant

 to section 502(g), an action to enforce section 1145 and obtain an award for unpaid contributions

 and interest must be brought by a fiduciary for or on behalf of the plan. 29 U.S.C. § 1132(g); see

 also Moore v. Am. Fed’n of Television & Radio Artists, 216 F.3d 1236, 1245 (11th Cir. 2000).

 Because of this, only fiduciaries have standing to sue on behalf of a plan for delinquent



                                                  10
Case 8:18-cv-01336-CEH-CPT Document 40 Filed 05/22/19 Page 11 of 11 PageID 1176



 contributions. Id. at 1246. Beneficiaries do not have standing to bring suit on behalf of the plan

 for delinquent contribution. Id. Plaintiff, therefore, does not have standing to file a claim under

 ERISA section 515, and this cannot provide a basis for jurisdiction to be conferred under ERISA’s

 nationwide service of process provision.

        Plaintiff does not state any valid claim under ERISA against Hasbro. Because of this,

 ERISA’s nationwide service of process provision is inapplicable and cannot serve as a basis for an

 alternate personal jurisdiction analysis under the Fifth Amendment in lieu of the Fourteenth

 Amendment. Accordingly, it is

        ORDERED:

        1.      Hasbro, Inc.’s Dispositive Motion to Dismiss Plaintiff’s Amended Complaint (Doc.

 22) is GRANTED because Plaintiff did not allege facts sufficient to establish a prima facie case

 of personal jurisdiction over Hasbro.

        2.      Given Plaintiff’s pro se status, the Court will give Plaintiff one final opportunity to

 amend her complaint. 4 Plaintiff shall have FOURTEEN (14) DAYS from the date of this Order

 to file a Second Amended Complaint, which cures the deficiencies addressed in this Order. Failure

 to file a Second Amended Complaint within the time provided will result in dismissal of this action

 without further notice.

        DONE AND ORDERED in Tampa, Florida on May 22, 2019.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any

 4
  Although Plaintiff filed an amended complaint on September 17, 2018 (Doc. 17), she did so
 without the benefit of an Order from the Court addressing Hasbro’s first motion to dismiss.
                                                  11
